Opinion by
Judge Williams, Jr.,
The Shipley School (School) appeals an order of the Court of Common Pleas of Montgomery County which *636dismissed three of the four consolidated appeals of the School from a denial of real estate tax exemptions by the Board of Assessment Appeals of Montgomery County (Board).
The School, a non-profit educational corporation enjoying tax-exempt status, applied for real estate tax exemptions for four residential properties situate on campus and occupied by School administrators and faculty. After the Board denied the School’s applications for tax relief for each of the four properties, an appeal was taken to common pleas court. As to three of the residences, the court concluded that the School, absent a showing of actual and regular use of the residential properties for the furtherance of educational functions and objectives, was not eligible for an exemption under Article VIII, Section 2(a) (v) of the Pennsylvania Constitution.
We affirm the trial court’s order on the basis of the well-reasoned opinion authored by Brown, J., and published at Pa. D. & C. 3d ( ).
Order
And Now, this 31st day of August, 1983, the order of the Court of Common Pleas of Montgomery County docketed at Nos. 77-16048, 77-21038, 78-19020 and 78-19019, and dated November 13, 1981, is hereby affirmed.